             Case 19-30036          Doc 6     Filed 12/23/19 Entered 12/23/19 12:04:45                 Desc Main
                                                 Document    Page 1 of 3                                             AMENDED
                                            UNITED STATES BANKRUPTCY COURT
                                              WESTERN DISTRICT OF TENNESSEE

In re: (1) Darryl Antwoinne James                                Case No. 19-30036

      (2)

Debtor(s).                                                       Chapter 13

                                                        CHAPTER 13 PLAN



ADDRESS:                  (1) 2072 N. Cabana Circle Apt. 7, Memphis, TN 38107 (2)


PLAN PAYMENT:


DEBTOR (1) shall pay ____75.00________________ x weekly, every two weeks, semi-monthly, or monthly
  PAYROLL DEDUCTION from:
OR x DIRECT PAY.



DEBTOR (2) shall pay ____________________ weekly, every two weeks, semi-monthly, or monthly
  PAYROLL DEDUCTION from:
OR x DIRECT PAY.



1. THIS PLAN [Rule 3015.1 Notice]:

 (A) CONTAINS A NON-STANDARD PROVISION. [See plan provision #19]                                                    Yes    x No

 (B) LIMITS THE AMOUNT OF A SECURED CLAIM BASED ON A VALUATION OF THE COLLATERAL FOR
                                                                                                                     Yes   x No
 THE CLAIM. [See plan provisions #7 and #8]

 (C) AVOIDS A SECURITY INTEREST OR LIEN. [See plan provision #12].                                                   Yes   x No


2. ADMINISTRATIVE EXPENSES: Pay filing fee and Debtor(s)’ attorney fee pursuant to Confirmation Order.
3. AUTO INSURANCE: Included in Plan; OR x Not included in Plan; Debtor(s) to provide proof of insurance at §341meeting.
4. DOMESTIC SUPPORT:
Paid by: Debtor(s) directly, Wage Assignment, OR Trustee to:
                                                  Monthly Payment
-NONE-


5. PRIORITY CLAIMS:

-NONE-


6. HOME MORTGAGE CLAIMS:
Paid by: Paid directly by debtor(s); OR Paid by Trustee to:
                                                  Monthly Payment
-NONE-
             Case 19-30036             Doc 6    Filed 12/23/19 Entered 12/23/19 12:04:45               Desc Main
                                                   Document    Page 2 of 3

7. SECURED CLAIMS:
[Retain lien 11 U.S.C. §1325 (a)(5)]              Value of Collateral         Rate of Interest   Monthly Plan Payment:
-NONE-


8. SECURED AUTOMOBILE CLAIMS FOR DEBT INCURRED WITHIN 910 DAYS OF FILING, AND OTHER SECURED CLAIMS
FOR DEBT INCURRED WITHIN ONE YEAR OF FILING:
[Retain lien 11 U.S.C. §1325 (a)]               Value of Collateral          Rate of Interest    Monthly Plan Payment:
-NONE-


9. SECURED CLAIMS FOR WHICH COLLATERAL WILL BE SURRENDERED; STAY IS TERMINATED UPON CONFIRMATION
FOR FOR THE LIMITED PURPOSE OF GAINING POSSESSION AND COMMERCIALLY REASONABLE DISPOSAL OF
COLLATERAL:

-NONE-


10. SPECIAL CLASS UNSECURED CLAIMS:
    Amount                   Rate of Interest                           Monthly Plan Payment:




11. STUDENT LOAN CLAIMS AND OTHER LONG TERM CLAIMS :

-NONE-


12. THE JUDICIAL LIENS OR NON-POSSESSORY, NON-PURCHASE MONEY SECURITY INTEREST(S) HELD BY
THE FOLLOWING CREDITORS ARE AVOIDED TO THE EXTENT ALLOWABLE PURSUANT TO 11 U.S.C.§522(f):




13. ABSENT A SPECIFIC COURT ORDER OTHERWISE, ALL TIMELY FILED CLAIMS, OTHER THAN THOSE SPECIFICALLY
PROVIDED FOR ABOVE, SHALL BE PAID AS GENERAL UNSECURED CLAIMS.


14. ESTIMATED TOTAL GENERAL UNSECURED CLAIMS: $31,950.50.


15. THE PERCENTAGE TO BE PAID WITH RESPECT TO NON-PRIORITY, GENERAL UNSECURED CLAIMS IS:
       OR,
     x THE TRUSTEE SHALL DETERMINE THE PERCENTAGE TO BE PAID AFTER THE PASSING OF THE FINAL BAR DATE.


16. THIS PLAN ASSUMES OR REJECTS EXECUTORY CONTRACTS:
            Case 19-30036            Doc 6      Filed 12/23/19 Entered 12/23/19 12:04:45      Desc Main
                                                   Document    Page 3 of 3
Progressive Leasing                                            x Assumes OR                   Rejects


17. COMPLETION: Plan shall be completed upon payment of the above, approximately 60 months.


18. FAILURE TO TIMELY FILE A WRITTEN OBJECTION TO CONFIRMATION SHALL BE DEEMED ACCEPTANCE OF
PLAN.


19. NON-STANDARD PROVISIONS(S):
__________________________________________.
ANY NON-STANDARD PROVISIONS STATED ELSEWHERE IS VOID.


20. CERTIFICATION: THIS PLAN CONTAINS NO NON-STANDARD PROVISIONS EXCEPT THOSE STATED IN PROVISION
19.


/s/ John Dunlap
                                                               DATE: 12/23/2019
Attorney

Debtor(s)' Attorney Signature or Pro Se Debtor(s)' Signature
